Case: 19-10036      Document: 00515148614         Page: 1    Date Filed: 10/07/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                      No. 19-10036                        FILED
                                                                    October 7, 2019
                                                                     Lyle W. Cayce
JEFFREY M. RAINEY,                                                        Clerk

              Plaintiff - Appellant

v.

CITIGROUP, INCORPORATED,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:18-CV-2313


Before CLEMENT, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM:*
       Jeffrey Rainey appeals the district court’s order granting defendant’s
motion to dismiss and to compel arbitration. We affirm.
                                             I.
       Rainey sued his employer Citigroup (“Citigroup” or “defendant”) alleging
age discrimination and retaliation in connection with alleged unfair
performance ratings. Citigroup served Rainey with a motion to dismiss and to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10036     Document: 00515148614      Page: 2   Date Filed: 10/07/2019



                                   No. 19-10036
compel arbitration by emailing him and also by mailing him the documents via
United States mail. Rainey did not respond. Citigroup then filed a motion to
stay proceedings pending the district court’s decision on its prior motion.
Rainey again did not respond. The district court then granted Citigroup’s first
motion, compelling arbitration and dismissing the case with prejudice. The
district court’s order noted that Rainey had not responded to the motion.
      While conceding that he is “obligated to dispute charges [. . .] through
arbitration,” Rainey argues on appeal that the dismissal of his complaint
violated due process because he did not have actual notice of the filing of
defendant’s motion. Rainey also claims that the district court erred in
dismissing his claims with prejudice.
                                        II.
      “We review a district court’s grant of a motion to dismiss de novo.” Boyd
v. Driver, 579 F.3d 513, 515 (5th Cir. 2009). Rainey does not challenge the
substance of the district court’s order dismissing his claims and compelling
arbitration, but he contends that we should vacate the dismissal because he
did not consent to electronic service and did not physically receive a copy of the
notice in the mail. We disagree.
      Under Federal Rule of Civil Procedure 5(b)(2)(C), a party properly serves
a motion on its opponent by “mailing it to the person’s last known address—in
which event service is complete upon mailing.” This notice comports with due
process if it is “reasonably calculated, under all the circumstances, to apprise
interested parties of the pendency of the action and afford them an opportunity
to present their objections.” Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S.
306, 314 (1950).
      The certificate of service attached to defendant’s motion to dismiss and
to compel arbitration reflects that service was complete on September 27, 2018,
when defendant mailed it to Rainey’s last known address. Defendant’s efforts
                                        2
     Case: 19-10036       Document: 00515148614          Page: 3     Date Filed: 10/07/2019



                                       No. 19-10036
to provide Rainey with notice complied with the Federal Rules of Civil
Procedure and were reasonably calculated to apprise him of its motions. See,
e.g., LaBlanche v. Ahmad, 538 F. App’x 463, 464–65 (5th Cir. 2013).
Furthermore, dismissal, as opposed to a stay pending arbitration, is proper
“when all of the issues raised in the district court must be submitted to
arbitration.” Alford v. Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir.
1992) (emphasis omitted); see also Griggs v. S.G.E. Mgmt., L.L.C., 905 F.3d
835, 839 (5th Cir. 2018) (“Some circuits have held that district courts must stay
a case when all claims are submitted to arbitration, but this circuit allows
district courts to dismiss such claims outright.”). Rainey unequivocally
concedes that he is bound to arbitrate all claims raised against Citigroup. The
district court, therefore, did not err in dismissing Rainey’s claims with
prejudice and compelling arbitration. 1
       AFFIRMED.




       1 To the extent Rainey relies on Federal Rule of Civil Procedure 41(b) and related
precedent to support his argument that dismissal with prejudice was improper, he is
mistaken: the district court did not rely on Rule 41(b) when dismissing the case and
compelling arbitration. Additionally, this circuit recognizes that district courts have
discretion to dismiss with prejudice rather than stay litigation pending arbitration. See, e.g.,
Pacheco v. PCM Const. Servs, L.L.C., 602 F. App’x 945, 949 n.2 (5th Cir. 2015) (citing Alford,
975 F.2d at 1164).
                                               3